                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CRAIG GENESS                                      CIVIL ACTION

                      v.                           NO. 16-876

 COMMONWEALTH OF
 PENNSYLVANIA

                                            ORDER

       AND NOW, this 2ist day of November 2019, upon review of Defendant Commonwealth

of Pennsylvania's Motion for summary judgment (ECF Doc. No. 259), Appendix (ECF Doc. No.

262), Plaintiffs Motion for summary judgment (ECF Doc. No. 263), and Appendix (ECF Doc.

No. 266), it is ORDERED:

       1.      The Plaintiffs Appendix (ECF Doc. No. 266) is STRICKEN as non-compliant

with this Court's Policies concerning a Bates stamped joint Appendix with the first page sequential

to the last page of first Movant's Appendix without duplicating a document copied in the Movant's

Appendix; and,

       2.      Plaintiff is granted leave to file an Appendix compliant with our Policies (V. ,r C.)

starting at bates stamped page number 494a with no duplicative documents no later than

December 2, 2019.
